There must be some act performed by the deceased or a failure to perform some act required of her which proximately contributed to her death before she can be held to have been guilty of contributory negligence. If, from all the evidence and law applicable thereto, different reasonable inferences could have been drawn by the jury, one tending to prove that deceased exercised ordinary care, the other that she failed to exercise such care as an ordinarily prudent person would under like circumstances, this court cannot determine which inference should have controlled, the jury. It is not within the province of this court to substitute its judgment on questions of fact where reasonably fair-minded men might differ. Contributory negligence is a question of law only when the court is impelled to say that from all the facts reasonably fair-minded men can draw but one inference, and that inference pointing unerringly to negligence.
It is well settled that a passenger in an automobile driven and controlled by another is bound to give some heed to his or her own safety, and that ordinary care requires that the passenger maintain a proper lookout. A passenger, however, is not placed in the same legal situation as the driver, and negligence of the driver, approaching a railroad crossing, is not imputable as a matter of law, to the guest having no control or direction over the operation of the automobile. As stated in Miller v. Union P. Ry. Co., 290 U.S. 227, 54 S. Ct. 172, 173, 78 L. Ed. 285: "Whether a passenger or guest in a public or private conveyance, having no control over its movement, may be denied a right of recovery *Page 505 
for personal injury or death on the ground of contributory negligence, depends upon his own failure to exercise a proper degree of care, and not upon that of the driver. This is true where the passenger is the wife of the driver as in other cases. * * * Want of due care for her own safety must be proved; it cannot be presumed. The presumption is the other way."
It is conceded that decedent was not an experienced driver. The husband, on the other hand, had driven an automobile for many years, and in so far as it appears from the record, was competent to operate an automobile skillfully and safely. The facts and circumstances attending the driving of the automobile under consideration are entirely different from instances where the facts show that the passenger was aware of incompetence or of careless and negligent habits of the driver. There were no facts suggesting the need of the exercise of added vigilance. True, the decedent was familiar with the crossing in question, but there was no such circumstance, as appears in the case of Boscarello v. New York, N.H.  H.R. Co., 112 Conn. 279, 152 A. 61, cited in the prevailing opinion. In that case it appears that the passenger riding with a driver who was unfamiliar with the railroad crossing where the accident occurred had information apart from that of the driver indicating to him the danger. The driver made no observations and the jury could have drawn no inference that the passenger who was familiar with the obstructed view at the crossing could reasonably have believed that the driver was exercising vigilance. It does not appear from the record that the driver in the instant case approached the railroad crossing at an excessive speed, needlessly exposing the occupants to peril, and the facts are not comparable to those in Miller v. Stevens63 S.D. 10, 256 N.W. 152, where the passenger, knowing the danger, voluntarily assumed the risk.
The husband testified that at a point 75 or 80 feet from the crossing he looked to the west, had a clear view and no train was in sight. Continuing to drive at a speed of 10 or 12 miles an hour toward the tracks he looked in the other direction and saw no train. When he was 35 or 40 feet from the tracks he again looked to the west and did not see the approaching train. The record is silent as to any overt action on the part of the deceased aside from *Page 506 
her exclamation, "There is the train," uttered immediately before the collision. There is no evidence that Mrs. Ulrikson did not look and listen for the train. She may have seen the approaching train and may have believed that the driver, having looked in both directions, was also aware of the train and would take necessary precautions. In view of the inexperience of the passenger and what might have been found to be the skill and experience of the driver, approaching the crossing at 10 or 12 miles an hour did not necessarily indicate to decedent that the driver did not intend to stop. A passenger may assume, to the extent that such assumption is not inconsistent with observable facts or conditions of which the passenger is or should be aware, that the driver will do whatever is necessary to avoid danger. She was not called upon to warn the driver of any danger seen by her unless she had reason to believe that he had not seen it. It is not unreasonable to infer that deceased did not make the exclamation until she realized that the driver had not seen the approaching train and intended to cross the tracks. These and other possible inferences were for the consideration of the jury. Southern P. Co. v. Wright (C.C.A.) 248 F. 261, 264, the court holding that the question of the contributory negligence of a passenger riding in a motortruck who was killed in a train collision was for the jury said: "We are not advised whether or not Wright [the passenger] saw the train, as soon as it came into view, a quarter of a mile away, or before it was seen by Tucker. He might have seen it, and yet reasonably have remained silent, for he might naturally have assumed that, the view being unobstructed, Tucker saw it, too, and was governing himself accordingly. So that up to the very time that the truck approached the main track he may have reasonably supposed that Tucker would stop the car in time to avoid a collision. And when he realized that he was going to attempt to cross ahead of the train, what could, or should, he have done? Who can now say as a matter of law? Cry out? He might thus have confused and disconcerted the driver, and an instant of indecision in such a case may be fatal. Here, with the truck a half a second sooner or the train a half a second later, the tragedy would not have happened. It must be borne in mind that there was no time to reflect or reason. If the train was running only 30 miles an hour — the speed was probably greater — it was only about 30 seconds from *Page 507 
the time it came into view a quarter of a mile away until it crashed into the truck." This decision is cited and quoted with approval by the court in Miller v. Union P.R. Co., supra. See, also, Paine v. Chicago  N.W.R. Co., 208 Wis. 423, 243 N.W. 205; Baker v. Lehigh Valley R. Co., 248 N.Y. 131, 161 N.E. 445; Carbaugh v. Philadelphia  R.R. Co., 262 Pa. 25, 104 A. 860; Trenhold v. So. P. Co. (C.C.A.) 84 F.2d 452; Chi.  E.L.R. Co. v. Devine (C.C.A.) 39 F.2d 537; Wilson v. Puget Sound El. Ry.,52 Wash. 522, 101 P. 50, 132 Am. St. Rep. 1044.
Contributory negligence on the part of the deceased was not so conclusively shown, in my opinion, as to require direction of a verdict on that ground, and the order appealed from should be affirmed.
WARREN, J., concurs in this dissent.